IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 100 EM 2019
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ANTHONY MEDINA, JR.,                      :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the Motion to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.